DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 wherein the articulated robotic arm provides six degrees of freedom movement for the sensor module (claim 3);
a power of the acoustic signal stays constant over time (claim 11);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "another agriculture robot”.  As claim 12 already introduced “another agriculture robot”, it is not certain if claim 14’s "another agriculture robot” and claim 12’s "another agriculture robot” are the same or not.
Claim 15 recites the limitation "the located object".  It is not known what located object this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the located object".  It is not known what located object this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sensing module".  It is not known what sensing module this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims, including claims 18-20, of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10698402. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. US 10698402 reads on all claim limitations of present claims 1-20.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703).
Regarding claim 1, Hanley teaches:
an autonomous mobile platform (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1);
a sensor module being an acoustic sensor module mapping an object/at least on plant in the growing site;  acoustic sensor module mounted onto the autonomous mobile platform (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects; claim 2 discuss ultrasonic sensors);
a sound analyzer operable to map a location in the growing site of the object/at least one plant responsive to the acoustic sensor module’s working (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects); 

	Hanley does not explicitly teach:

a speaker operable to transmit a directional acoustic signal at the object; and 
a microphone operable to register a reflection of the acoustic signal from the object;
	the sound analyzer operable to time-index the registered reflection;
	However, MATSUBARA teaches:
the acoustic sensor module comprising: 
a speaker operable to transmit a directional acoustic signal at the object; and 
a microphone operable to register a reflection of the acoustic signal from the object;
	the sound analyzer operable to time-index the registered reflection; 
	(figs. 4-5, [0066]-[0071] discuss front ultrasonic sensor 14F emits ultrasonic wave to a front side from an ultrasonic speaker 127, the ultrasonic wave is converted into an electric signal by the ultrasonic microphone 129, discuss the distance to an obstacle can be estimated based on how much time is taken to detect reflection after the emission, discuss distance can be estimated based on how much time is taken to detect reflection, and time difference measurement unit 133) to estimate distance ([0066]-[0071]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley wherein the acoustic sensor module comprising a speaker operable to transmit a directional acoustic signal at the object; and a microphone operable to register a reflection of the acoustic signal from the object; and the sound analyzer operable to time-index the registered reflection as taught by MATSUBARA to estimate distance.

	Regarding claim 4, Hanley teaches:
	wherein the autonomous mobile platform is a ground vehicle (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural 

	Regarding claim 6, Hanley does not explicitly teach:
wherein the sound analyzer comprises a classifier that classifies the time-indexed reflection to determine a characteristic of the object reflecting the acoustic signal;
However, MATSUBARA teaches:
wherein the sound analyzer comprises a classifier that classifies the time-indexed reflection to determine a characteristic of the object reflecting the acoustic signal (fig. 4, [0066]-[0068] discuss front ultrasonic sensor 14F emits ultrasonic wave to a front side from an ultrasonic speaker 127, the ultrasonic wave is converted into an electric signal by the ultrasonic microphone 129, discuss the distance/characteristic to an obstacle can be estimated based on how much time is taken to detect reflection after the emission, discuss time difference measurement unit 133) to estimate distance ([0066]-[0068]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of wherein the sound analyzer comprises a classifier that classifies the time-indexed reflection to determine a characteristic of the object reflecting the acoustic signal as taught by MATSUBARA to estimate distance.

	Regarding claim 15, Hanley teaches:
	a guidance system operable to control the autonomous mobile platform responsive to the located object (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the 

Claims 2-3, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) as applied to claim 1 above, and further in view of WALKER et al. (US 2011/0022231).
Regarding claim 2, Hanley teaches:
as applied to claim 1, a sensor module being an acoustic sensor module (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects; claim 2 discuss ultrasonic sensors);
an articulated robotic arm comprising a first end and a second end, and the second end physically connected to the autonomous mobile platform (figs. 1-3, 5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1);

Hanley does not explicitly teach:
the first end physically connected to the sensor module;

the first end physically connected to the sensor module (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley with the first end physically connected to the sensor as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.

Regarding claim 3, Hanley does not explicitly teach:
the articulated robotic arm provides six degrees of freedom movement for the sensor module;
However, WALKER et al. teaches:
the articulated robotic arm provides six degrees of freedom movement for the sensor module (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors; claims 1-2 discuss “at least one detector attached to each moveable arm”, “each moveable arm has at least two degrees of freedom”) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley with the articulated robotic arm provides six degrees of freedom movement for the sensor module as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.


	a controller operable to control the robotic arm responsive to the located object (figs. 1-5, col 5 line 55 to col 8 line 55, in particular col 8 line 5-55 discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects;        col 8 line 5-55 discuss the machine control its speed and direction until the operator uses the brake or an override cutoff switch, discuss when the machine gets to the end of row it will alert the operator and stop running automatically; discuss using ultrasonic devices to develop a map of the plant/agricultural work piece/objects, discuss one or more robot arms 1;  discuss based on the 3 dimensional map of the plant or agriculture work piece that is produced the computer system makes a decision to where it should move its robot arm);

Regarding claim 17, Hanley does not explicitly teach:
wherein the sensing module is connected to the robotic arm, such that the controller is operable to control the robotic arm to move the sensing module;
However, WALKER et al. teaches:
wherein the sensing module is connected to the robotic arm, such that the controller is operable to control the robotic arm to move the sensing module (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors;  at least claim 1 discuss electronic controller) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley with wherein the sensing module is connected to the robotic arm, such that the controller is operable to control the robotic arm to move the sensing module as .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and WALKER et al. (US 2011/0022231) as applied to claim 2 above, and further in view of Goossen et al. (US 2010/0193626).
Regarding claim 3, Hanley does not explicitly teach:
the articulated robotic arm provides six degrees of freedom movement for the sensor module;
However, WALKER et al. teaches:
the articulated robotic arm provides six degrees of freedom movement for the sensor module (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors; claims 1-2 discuss “at least one detector attached to each moveable arm”, “each moveable arm has at least two degrees of freedom”) to “rapidly probing or scanning that grid or box as its target area” and “for terminal guidance” ([0008]-[0053]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley with the articulated robotic arm provides six degrees of freedom movement for the sensor module as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.

	In addition and in the alternative, Goossen et al. teaches:
wherein the articulated robotic arm provides six degrees of freedom movement for the sensor module (figs. 1-4, 6, [0014]-[0040], in particular [0020] discuss and show end effector/sensor at the end 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the articulated robotic arm provides six degrees of freedom movement for the sensor module as taught by Goossen et al. for gathering or maneuvering past obstacles.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703 as applied to claim 1 above, and further in view of Goossen et al. (US 2010/0193626).
	Regarding claim 5, Hanley does not explicitly teach:
	wherein the autonomous mobile platform is an aerial vehicle;
However, Goossen et al. teaches:
wherein the autonomous mobile platform is an aerial vehicle (figs. 1-4, 6, [0006]-[0050] discuss UAV 15) for obstacle avoidance ([0006]-[0050])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley view of MATSUBARA wherein the autonomous mobile platform is an aerial vehicle as taught by Goossen et al. for obstacle avoidance.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703 as applied to claim 6 above, and further in view of Anderson et al. (US 8,706,362).
	Regarding claim 7, Hanley in view of MATSUBARA does not explicitly teach:
	wherein the classifier is operable to distinguish between a plant object and a non-plant object;

	wherein the classifier is operable to distinguish between a plant object and a non-plant object (figs. 1-2, 5, col 2 line 35 to col 13 line 35 discuss sensing system 500, biological material detection unit 502, in particular at least col 11 line 40 to col 13 line 35 discuss the row of biological materials/crop may have a height that is greater than the surrounding surface of the field) to detect biological material in a field (col 11 line 40 to col 13 line 35);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the classifier is operable to distinguish between a plant object and a non-plant object as taught by Anderson et al. to detect biological material in a field.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703), and Anderson et al. (US 8,706,362) as applied to claim 7 above, and further in view of Harper (Neil Harper, Phillip McKerrow, Recognising plants with ultrasonic sensing for mobile robot navigation, 2001, Robotics and Autonomous Systems 34 (2001),  pages 71–82  (Year: 2001) and WALKER et al. (US 2011/0022231).
Regarding claim 8, Hanley in view of MATSUBARA, and Anderson et al. teaches:
	As applied to claim 7, the object is a plant;
	Hanley in view of MATSUBARA, and Anderson et al. does not explicitly teach:
	the characteristic of the object operable to be determined by the classifier comprises one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant, and the level of pest infestation on the plant;

	wherein the object is a plant, and the characteristic of the object operable to be determined by the classifier comprises one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant, and the level of pest infestation on the plant (pages 73-78 discuss plant identifying and characterization base on acoustics and echo, including the area of leaves, number of leaves) to recognize plants (pages 71–82)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA, and Anderson et al. wherein the object is a plant, and the characteristic of the object operable to be determined by the classifier comprises one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant, and the level of pest infestation on the plant as taught by Harper to recognize plants.

In addition and in the alternative, WALKER et al. teaches:
wherein the object is a plant, and the characteristic of the object operable to be determined by the classifier comprises one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant, and the level of pest infestation on the plant (at least figs. 1A-3 discuss [0008]-[0053] discuss “telescopic moveable arm 100 with a manipulator or end effector 110”, sensor 202;   [0008], [0043] discuss sensors being ultrasound sensors;  [0008] discuss “determine whether fruit is present. This may 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA, and Anderson et al. with wherein the object is a plant, and the characteristic of the object operable to be determined by the classifier comprises one or more selections of the group consisting of: variety of the plant; the plant having fruit or not having fruit; the abundance of fruit on the plant; the ripeness of fruit on the plant; the level of health of the plant; the abundance of branches on the plant; the abundance of foliage on the plant, and the level of pest infestation on the plant as taught by WALKER et al. to rapidly probing or scanning that grid or box as its target area and for terminal guidance.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) as applied to claim 1 above, and further in view of ITOH et al. (US 20150309169).
	Regarding claim 9, Hanley in view of MATSUBARA does not explicitly teach:
	wherein a frequency of the acoustic signal increases and/or decreases as a function of time;
	However, ITOH et al. teaches:
	wherein a frequency of the acoustic signal increases and/or decreases as a function of time (at least fig. 5 [0043]-[0053] discuss a transmitting wave TW) for “detection of the target” ([0043]-[0053] ) ;
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein a frequency of the acoustic signal increases and/or decreases as a function of time as taught by ITOH et al. for detection of the target.

	Regarding claim 10, Hanley in view of MATSUBARA does not explicitly teach:
	wherein the frequency changes linearly over time;
	However, ITOH et al. teaches:
	wherein the frequency changes linearly over time (at least fig. 5 [0043]-[0053] discuss a transmitting wave TW) for “detection of the target” ([0043]-[0053] ) ;
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the frequency changes linearly over time as taught by ITOH et al. for detection of the target.

	Regarding claim 11, Hanley does not explicitly teach:
a power of the acoustic signal;
However, MATSUBARA teaches:
a power of the acoustic signal (figs. 4-5, [0066]-[0071] discuss front ultrasonic sensor 14F emits ultrasonic wave to a front side from an ultrasonic speaker 127, the ultrasonic wave is converted into an electric signal by the ultrasonic microphone 129, discuss the distance/characteristic to an obstacle can be estimated based on how much time is taken to detect reflection after the emission, discuss time difference measurement unit 133;	fig. 5 shows frequency and power of acoustic signal, discuss example of interval of trigger signal is 500 milliseconds) to estimate distance ([0066]-[0068]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley with a power of the acoustic signal as taught by MATSUBARA to estimate distance.

Further, Hanley in view of MATSUBARA does not explicitly teach:

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the power stays constant over time to choose from a finite number of predictable solutions.  See MPEP 2141 KSR rationale E.  In this case, given the teaching of a power of the acoustic signal, over time a finite number of solutions would be that the power is going to stay constant, increase, or decrease.
In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the power stays constant over time by design choice.  In this case, given the teaching of a power of the acoustic signal, the ability to change the power to a certain value/stays constant is design choice and involves only routine skill in the art.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) and ITOH et al. (US 20150309169) as applied to claim 9 above, and further in view of Makino et al. (US 20100049413).
	Regarding claim 11, Hanley does not explicitly teach:
a power of the acoustic signal;
However, MATSUBARA teaches:
a power of the acoustic signal (figs. 4-5, [0066]-[0071] discuss front ultrasonic sensor 14F emits ultrasonic wave to a front side from an ultrasonic speaker 127, the ultrasonic wave is converted into an electric signal by the ultrasonic microphone 129, discuss the distance/characteristic to an obstacle can be estimated based on how much time is taken to detect reflection after the emission, discuss time difference measurement unit 133;	fig. 5 shows frequency and power of acoustic signal, discuss example of interval of trigger signal is 500 milliseconds) to estimate distance ([0066]-[0068]);


Further, Hanley in view of MATSUBARA does not explicitly teach:
the power stays constant over time;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the power stays constant over time to choose from a finite number of predictable solutions.  See MPEP 2141 KSR rationale E.  In this case, given the teaching of a power of the acoustic signal, over time a finite number of solutions would be that the power is going to stay constant, increase, or decrease.
In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the power stays constant over time by design choice.  In this case, given the teaching of a power of the acoustic signal, the ability to change the power to a certain value/stays constant is design choice and involves only routine skill in the art.

In addition and in the alternative, Makino et al. teaches:
a power of the acoustic signal stays constant over time;
(at least [0102] discuss “change of the detection area D may be implemented by changing the transmission power of the ultrasonic waves emitted, for example, or may be implemented by masking the object data (i.e., distance data) exceeding detection distance D as noise”, indicate an alternate way of not changing the transmission power of the ultrasonic waves emitted) as an alternate way to control detection area ([0102]);
.

Claims 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US, 6,671,582) in view of MATSUBARA (US 2016/0202703) as applied to claim 1 above, and further in view of Koselka et al. (US 2006/0213167).
	Regarding claim 12, Hanley in view of MATSUBARA teaches:
	As applied to claim 1, the speaker is operable to transmit an acoustic signal;
Hanley in view of MATSUBARA does not explicitly teach:
the acoustic signal is an acoustic communication signal for reception by another agricultural robot, the acoustic communication signal comprising an operational instruction for the other agricultural robot.
However, Koselka et al. teaches:
the acoustic signal is an acoustic communication signal for reception by another agricultural robot, the acoustic communication signal comprising an operational instruction for the other agricultural robot (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the acoustic signal is an 

	Regarding claim 13, Hanley in view of MATSUBARA does not explicitly teach:
wherein the acoustic communication signal comprises information regarding the growing site gathered by the agricultural robot.
However, Koselka et al. teaches:
wherein the acoustic communication signal comprises information regarding the growing site gathered by the agricultural robot (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic methods, discuss the central controlling location maybe a robot or other server;  [0129]-[0136] discuss on one robot transmitting plans/maps for coordination of working among harvester robots, including the locations where each harvester is to stop around each plant) to communicate and coordinate ([0023]-[0025] figs. 4-6, [0129]-[0136])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the acoustic communication signal comprises information regarding the growing site gathered by the agricultural robot as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 14, Hanley in view of MATSUBARA does not explicitly teach:
wherein the acoustic communication signal comprises a location of another agricultural robot in the growing site.
However, Koselka et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley in view of MATSUBARA wherein the acoustic communication signal comprises a location of another agricultural robot in the growing site as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 18, Hanley in view of MATSUBARA teaches:
	Agricultural robot in accordance with claim 1,
Hanley does not explicitly teach:
system comprising a plurality of agricultural robots, the plurality of agricultural robots comprising at least a first agricultural robot and a second agricultural robot, wherein a sound analyzer comprised in the first agricultural robot is operable to control the first agricultural robot responsive to an acoustic communication signal received from the second agricultural robot, wherein the acoustic communication signal comprises information regarding locations of objects in a portion of the growing site gathered by the second agricultural robot.
However, Koselka et al. teaches:
system comprising a plurality of agricultural robots, the plurality of agricultural robots comprising at least a first agricultural robot and a second agricultural robot, wherein a sound analyzer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley with system comprising a plurality of agricultural robots, the plurality of agricultural robots comprising at least a first agricultural robot and a second agricultural robot, wherein a sound analyzer comprised in the first agricultural robot is operable to control the first agricultural robot responsive to an acoustic communication signal received from the second agricultural robot, wherein the acoustic communication signal comprises information regarding locations of objects in a portion of the growing site gathered by the second agricultural robot as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 19, Hanley does not explicitly teach:
	wherein the first agricultural robot has not previously gathered information in the portion of the growing site;
However, Koselka et al. teaches:
wherein the first agricultural robot has not previously gathered information in the portion of the growing site (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley wherein the first agricultural robot has not previously gathered information in the portion of the growing site as taught by Koselka et al. to communicate and coordinate.

	Regarding claim 20, Hanley does not explicitly teach:
	wherein the first agricultural robot has previously gathered information in the portion of the growing site, and the sound analyzer of the first agricultural robot is operable to combine the respective information regarding the portion of the growing site gathered by the first and second agricultural robots to generate more accurate information regarding object location in the portion of the growing site;
However, Koselka et al. teaches:
wherein the first agricultural robot has previously gathered information in the portion of the growing site, and the sound analyzer of the first agricultural robot is operable to combine the respective information regarding the portion of the growing site gathered by the first and second agricultural robots to generate more accurate information regarding object location in the portion of the growing site (at least [0023]-[0025] figs. 4-6, [0129]-[0136];  at least [0023]-[0025] discuss agricultural/scout/harvester robots communicating with each other using acoustic/audio or ultrasonic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hanley wherein the first agricultural robot has previously gathered information in the portion of the growing site, and the sound analyzer of the first agricultural robot is operable to combine the respective information regarding the portion of the growing site gathered by the first and second agricultural robots to generate more accurate information regarding object location in the portion of the growing site as taught by Koselka et al. to communicate and coordinate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664